Per Curiam.
This suit was brought to recover damages for personal injuries. The trial resulted in a verdict and judgment for the plaintiffs. A rule to show cause was allowed by the trial judge. The only reason alleged for granting a new trial is, the verdict in favor of the plaintiff was against the weight of the evidence. Our reading of the testimony sent up under the rule, in the paper book, leads us to the conclusion, that the rule to show cause should he discharged. The rule to show cause is therefore discharged.